Citation Nr: 1128060	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-02 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right knee anterior cruciate ligament (ACL) partial tear prior to January 27, 2011.

2.  Entitlement to an initial disability rating in excess of 20 percent for right knee anterior cruciate ligament (ACL) partial tear as of January 27, 2011.

3.  Entitlement to an initial compensable disability rating for left knee partial tear of anterior cruciate ligament (ACL) and the anterolateral meniscus prior to January 27, 2011.

4.  Entitlement to an initial disability rating in excess of 20 percent for left knee partial tear of anterior cruciate ligament (ACL) and the anterolateral meniscus as of January 27, 2011.




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active service from July 2002 to July 2006.  His DD Form 214 also shows one year of prior active service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico, which, inter alia, granted service connection for right and left knee disorders and assigned a noncompensable disability rating for each disorder.  

This matter was previously before the Board in June 2010, at which time the Board disposed of other issues on appeal and remanded the issues currently on appeal for further evidentiary development.

Subsequently, pursuant to further development, the RO increased the disability ratings for the right and left knee disorders to 20 percent for each knee, effective January 27, 2011, in an April 2011 rating decision.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher initial rating for PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a statement dated in May 2011, the Veteran disagreed with the effective date of January 27, 2011, for the 20-percent disability ratings for his bilateral knee disorder in the April 2011 rating decision.  Thus, the Board has characterized the issues as listed above to reflect such disagreement.  

The Veteran also indicated in his May 2011 statement that he wished to be considered for extra-schedular rating under 38 C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16.  This issue will be discussed below along with the issues currently on appeal.  



FINDINGS OF FACT

1.  Prior to January 27, 2011, the medical evidence of record does not indicate that the Veteran has any right knee instability.  

2.  As of January 27, 2011, the medical evidence of record does not indicate that the Veteran has "severe" right knee instability.

3.  Prior to January 27, 2011, the medical evidence of record does not indicate that the Veteran has "slight" left knee instability.  

4.  As of January 27, 2011, the medical evidence of record does not indicate that the Veteran has "severe" left knee instability.


CONCLUSIONS OF LAW

1.  Prior to January 27, 2011, the criteria for an initial compensable disability rating for right knee anterior cruciate ligament partial tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).

2.  As of January 27, 2011, the criteria for an initial disability rating in excess of 20 percent for right knee anterior cruciate ligament partial tear have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).

3.  Prior to January 27, 2011, the criteria for an initial compensable disability rating for left knee partial tear of anterior cruciate ligament and the anterolateral meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).

4.  As of January 27, 2011, the criteria for an initial disability rating in excess of 20 percent for left knee partial tear of anterior cruciate ligament and the anterolateral meniscus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.71a, Diagnostic Code 5257 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in August 2006.  This letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Additionally, in the August 2006 VCAA letter, the RO informed the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

The Board notes that issues currently on appeal stem from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of an NOD regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court then clarified its holding in Dingess, indicating that the holding was limited to situations where service connection was granted and the disability rating and effective date were assigned prior to the November 9, 2000 enactment of the VCAA.  If this did not occur until after that date, as the case here, the Veteran is entitled to pre-decisional notice concerning all elements of the claims, including the downstream disability rating and effective date elements.  Moreover, if he did not receive this notice, for whatever reason, it is VA's obligation to explain why the lack of notice is not prejudicial - i.e., harmless - error.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Finally, the Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess, Dunlap, and Sanders, supra.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id. 

In any event, the Veteran does not contend, nor does the evidence show, that any notification deficiencies, either with respect to timing or content, have resulted in prejudice.  Specifically, the RO correctly issued the August 2006 VCAA notice letter prior to the November 2006 determination on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. At 120.  The Veteran also submitted statements throughout the course of the appeal in support of his claim.  He also has been provided VA examinations in connection with his claim.  Thus, any presumption of prejudice has been rebutted.  For this reason, no further development is required regarding the duty to notify.  In any event, the Veteran has never alleged how any timing or content error prevented him from meaningfully participating in the adjudication of him claim.  As such, the Veteran has not established prejudicial error in the timing or content of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has obtained the Veteran's service treatment records (STRs) and VA treatment records.  Private treatment records also have been associated with the claims file.  Further, the Veteran has submitted statements in support of his claim.  The Veteran also has been provided VA examinations in connection with his claim.  There is no indication that any additional evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2010 remand.  Specifically, the RO was instructed to request from the Veteran information concerning any VA and private treatment he received for his knees, and to obtain any such treatment records identified by the Veteran.  The RO also was to provide the Veteran with a VA examination to determine the current nature and severity of his knee disorders.  The Board finds that the RO has complied with these instructions to the extent possible.  In June 2010, the RO requested from the Veteran information concerning any existing medical treatment records of his knees.  The Veteran did not respond to this request.  The RO also obtained all relevant VA treatment records.  Furthermore, the Veteran was provided a VA examination of his knees in January 2011.  The Board finds that the December 2011 VA examination report substantially complies with the June 2010 Board remand as it responded to the Board's queries.  While the January 2011 VA examiner failed to provide the results of range of motion testing for both knees, this testing is unnecessary because the diagnostic code under which the Veteran's knee disabilities are rated is not predicated upon loss of range of motion.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

For claims involving an initial rating assignment, as the case here, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (here, July 2, 2006) until the present.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times since the effective date of the Veteran's award when his disabilities have been more severe than at others.  See again Fenderson, 12 Vet. App. at 125-26. 

In this case, the Veteran's right and left knee disabilities are rated under Diagnostic Code 5257 (other impairment of the knee), 38 C.F.R. § 4.71a, for instability.  According to Diagnostic Code 5257, which rates "other" knee impairment, to include recurrent subluxation or lateral instability, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.  

Further, determination of severity (severe, moderate, or slight) is subjective and is entrusted to the judgment of the rating specialist.  The presence of effusion and swelling associated with painful motion and instability represent severe symptomatology, if constant.  History of locking of the knee, audible clicking and the presence of instability as demonstrated by a positive drawer test should be considered moderate or slight.  Recurring signs and symptoms, residuals, frequency of medical treatments and therapy, lost workdays, effects on job performance and employment, etc., should be considered when rating severity of disability.  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A.  Right Knee ACL Partial Tear

Here, the Veteran seeks a higher initial disability rating for his service-connected right knee ACL partial tear, currently rated under Diagnostic Code 5257 (other impairment of the knee).  38 C.F.R. § 4.71a.  The Veteran's current 20 percent rating is effective from January 27, 2011.  From July 2, 2006, to January 26, 2011, the Veteran's service-connected right knee disability was rated as noncompensable.  

Period Prior to January 27, 2011

A review of the evidence prior to January 27, 2011, reveals that a notation of bilateral knee pain on a May 2006 separation examination report.  The report also indicated crepitus of the knees, more on the right side than the left.

Post-service, the Veteran was provided a VA examination in September 2006.  He reported progressively worsening right knee pain.  He used no assistive devices for walking, was able to stand for 15 to 30 minutes, and was able to walk 1/4 mile.  He reported pain, weakness, and flare-ups that were severe and lasted for hours.  On examination, there was no evidence of abnormal weight-bearing.  His gait was normal.  The right knee had a range of motion of 140 degrees in flexion with pain on motion and no additional loss of motion on repetitive use, and 0 degrees in extension with pain on motion and no additional loss of motion on repetitive use.  The examiner noted that the Veteran had been unemployed since his discharge from service in July 2006; however, he was searching for a job. 

An October 2006 VA X-ray of the right knee showed a small linear area of increased density in the proximal metaphysic of the right tibia, probably representing a healed fibrous cortical defect.  There also was a mild periarticular sclerosis at the patellar surface, probably representing mild reactive sclerosis.  

A September 2006 magnetic resonance imaging (MRI) study of the right knee from Advanced Radiology Centers showed tiny joint effusion and suspicion of a partial tear of the ACL.  

VA treatment records from 2006 to 2007 also showed complaints of right knee pain.  In September 2006, October 2006, and February 2007, examination showed crepitation, but full flexion and extension.  There was no edema, erythema, or deformities.  Muscle tone was adequate.

In March 2007, the Veteran was evaluated for physical therapy, which he subsequently received for the left knee.  The Veteran complained of pain in both knees, with the left knee more painful than the right.  Episodic pain was felt with walking or with movement.  Examination showed normal inspection and normal palpation.  Range of motion was normal with minimal patellar click.  Strength was 5/5.  Flexibility of the hamstrings and quadriceps was full.  Dynamic testing was normal.  Lachman and anterior drawer tests were negative.  Gait was normal.

A June 2007 VA treatment note indicated bilateral knee pain, including when going up and down stairs.  

A July 2007 VA treatment record noted complaints of weakness in the knees, with the left side more uncomfortable than the right.  Examination showed normal palpation.  Range of motion was normal.  Flexibility of the hamstrings and quadriceps was full.  Gait was normal.

VA treatment records dated in 2008 are silent as to complaints of right knee symptomatology.  Subsequently, the Veteran complained of right knee pain in April 2009.  He reported joint pain or swelling.  Examination showed the right knee to be without erythema and edema.  Range of motion was intact, muscle tone was adequate.  There were no deformities.  

In August 2010, the Veteran was provided a knee brace.

Based on the above evidence, the Board finds that a compensable evaluation for the Veteran's right knee ACL partial tear is not warranted for the period prior to January 27, 2011.  38 C.F.R. § 4.7.  The record shows evidence of pain, but not instability.  Lachman and anterior drawer tests also were negative, and gait was normal.  While the record shows that the Veteran was provided a knee brace in August 2010, there was no indication of the reason for the knee brace.  Thus, the Veteran may not receive a 10 percent rating for this period.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for knee disabilities that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), and Diagnostic Code 5262 (impairment of the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg) and/or Diagnostic Code 5261 (limitation of extension of the leg); however, this rating would be a noncompensable rating at the most because the evidence shows the range of motion of the right knee to be full during this time period.

Period as of January 27, 2011

As for the evidence regarding the right knee since January 27, 2011, a VA examination report of the same date reveals that the Veteran reported progressive worsening pain in the right knee.  He indicated symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, locking episodes several times a week, repeated effusions, and tenderness.  He also reported flare-ups of moderate severity every 1 to 2 months that would last for 1 to 2 days, precipitated by prolonged standing, jogging, stairways, or cloudiness and rain.  The Veteran was able to stand for 15 to 30 minutes.  He was unable to walk more than few yards.  He used a brace.  Examination showed no evidence of abnormal weight-bearing.  The right knee was found to have tenderness, pain at rest, and guarding of movement.  Findings also included crepitation, clicks or snaps, and grinding.  There was no joint ankylosis.  The diagnosis was right knee ACL tear of moderate severity.  

Overall, there is no evidence to support a disability rating in excess of 20 percent as of January 27, 2011, based on the VA examination discussed above, as the examination shows a right knee disorder of moderate severity, but no evidence of a severe right knee disorder, including instability.  Weight-bearing was normal.  
 
The Board notes that other diagnostic codes for knee disabilities that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), and Diagnostic Code 5262 (impairment of the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg) and/or Diagnostic Code 5261 (limitation of extension of the leg); however, there is no evidence during this time period showing flexion limited to 15 degrees or extension limited to 20, 30, or 45 degrees.

The Board emphasizes that Diagnostic Code 5003 (degenerative arthritis) is inapplicable to the case here.  The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  However, evidence of record does not support application of this diagnostic code.  In this regard, there is no evidence showing that the Veteran has arthritis in his right knee for the entire appeal period.  Given this evidence, Diagnostic Code 5003 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for right knee ACL partial tear prior to January 27, 2011, and against a disability rating in excess of 20 percent for right knee ACL partial tear as of January 27, 2011.  38 C.F.R. § 4.3.   

B.  Left Knee Partial Tear of ACL and Anterolateral Meniscus

Here, the Veteran seeks a higher initial disability rating for his service-connected left knee partial tear of the ACL and the anterolateral meniscus, currently rated under Diagnostic Code 5257 (other impairment of the knee).  38 C.F.R. § 4.71a.  The Veteran's current 20-percent rating is effective from January 27, 2011.  From July 2, 2006, to January 26, 2011, the Veteran's service-connected left knee disability was rated as noncompensable.  

Period Prior to January 27, 2011

A review of the evidence prior to January 27, 2011, reveals that a notation of bilateral knee pain on a May 2006 separation examination report.  The report also indicated crepitus of the knees, more on the right side than the left.

Post-service, the Veteran was provided a VA examination in September 2006.  He reported progressively worsening left knee pain.  He used no assistive devices for walking, was able to stand for 15 to 30 minutes, and was able to walk 1/4 mile.  He reported pain, weakness, and flare-ups that were severe and lasted for hours.  On examination, there was no evidence of abnormal weight-bearing.  His gait was normal.  The left knee had a range of motion of 140 degrees in flexion with pain on motion and no additional loss of motion on repetitive use, and 0 degrees in extension with pain on motion and no additional loss of motion on repetitive use.  The examiner noted that the Veteran had been unemployed since his discharge from service in July 2006; however, he was searching for a job. 

An October 2006 VA X-ray of the left knee showed a mild periarticular sclerosis at the patellar surface, probably representing mild reactive sclerosis.  

A September 2006 magnetic resonance imaging (MRI) study of the left knee from Advanced Radiology Centers showed tiny joint effusion, a partial tear of the ACL, and a tear of the anterolateral meniscus.  

VA treatment records from 2006 to 2007 also showed complaints of left knee pain.  In September 2006, October 2006, and February 2007, examination showed crepitation, more on the left than the right, but full flexion and extension.  There was no edema, erythema, or deformities.  Muscle tone was adequate.

In March 2007, the Veteran was evaluated for physical therapy, which he subsequently received for the left knee.  The Veteran complained of pain in both knees, with the left knee more painful than the right.  He also complained of weakness and giving way in the left knee.  Episodic pain was felt with walking or with movement.  Examination showed normal inspection and normal palpation.  Range of motion was normal with minimal patellar click.  Strength was 5/5.  Flexibility of the hamstrings and quadriceps was full, but was mildly tighter on the left side.  Dynamic testing was normal, except there was pain in the left knee with single-limb hop.  The left knee experienced discomfort during McMurray testing.  Lachman and anterior drawer tests were negative.  Gait was normal.

A May 2007 VA physical therapy assessment of the left knee showed complaints of pain.  The Veteran was wearing a knee brace with patellar support.  He was independent with activities of daily living, but had difficulty with stairs.  He was able to drive.  He rated the pain as 4/10.  Examination showed no deviation in posture, intact sensation, normal range of motion, muscle strength of 5/5, normal tone, and normal performance of movement.  There was tenderness in the left patellar tendon.  There was no atrophy or edema.  Balance was normal.  

From May 2007 to August 2007, the Veteran underwent physical therapy for his left knee.  A June 2007 physical therapy progress note showed that the left knee was swollen in the peripatellar area, with tenderness over the patellar tendon.  The note also indicated that the Veteran presented excellent flexibility and strength, though localized tenderness still persisted.  

A June 2007 VA treatment note indicated bilateral knee pain, including when going up and down stairs.  

A July 2007 VA treatment record noted complaints of weakness in the knees, with the left side more uncomfortable than the right.  Examination showed normal palpation.  Range of motion was normal.  Flexibility of the hamstrings and quadriceps was full.  Gait was normal.

VA treatment records dated from 2008 to 2011 are silent as to complaints of left knee symptomatology.  In August 2010, the Veteran was provided a knee brace.

Based on the above evidence, the Board finds that a compensable evaluation for the Veteran's left knee partial tear of the ACL and the anterolateral meniscus is not warranted for the period prior to January 27, 2011.  38 C.F.R. § 4.7.  The record shows evidence of pain, but not instability.  While the record shows that the Veteran complained of weakness and giving way, and was provided a knee brace in August 2010, there was no objective evidence of instability upon examination.  He had normal gait, and Lachman and drawer tests were negative.  There also was no evidence that the knee brace was provided due to instability of the left knee.  Thus, the Veteran may not receive a 10 percent rating for this period.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for knee disabilities that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), and Diagnostic Code 5262 (impairment of the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg) and/or Diagnostic Code 5261 (limitation of extension of the leg); however, this rating would be a noncompensable rating at the most because the evidence shows the range of motion of the left knee to be full during this time period.

Period as of January 27, 2011

As for the evidence regarding the left knee since January 27, 2011, a VA examination report of the same date reveals that the Veteran reported progressive worsening pain in the left knee.  He indicated symptoms of giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, episodes of dislocation or subluxation several times a week, locking episodes several times a week, repeated effusions, and tenderness.  He also reported flare-ups of moderate severity every 1 to 2 months that would last for 1 to 2 days, precipitated by prolonged standing, jogging, stairways, or cloudiness and rain.  The Veteran was able to stand for 15 to 30 minutes.  He was unable to walk more than few yards.  He used a brace.  Examination showed no evidence of abnormal weight-bearing.  The left knee was found to have tenderness, pain at rest, and guarding of movement.  Findings also included crepitation, clicks or snaps, grinding, and instability.  There was moderate anterior/posterior cruciate ligament instability in 30 degrees of flexion and moderate anterior/posterior cruciate ligament instability in 90 degrees of flexion.  There also was meniscus abnormality with locking and a tear.  McMurray's test was positive.  There was no joint ankylosis.  The diagnosis was left knee ACL tear and meniscal injury of moderate severity.  

Overall, there is no evidence to support a disability rating in excess of 20 percent as of January 27, 2011, based on the VA examination discussed above, as the examination shows a left knee disorder of moderate severity, but no evidence of severe left knee disorder, including instability.
 
The Board notes that other diagnostic codes for knee disabilities that provide a compensable rating are not more appropriate because the facts of this case do not support their application.  See, e.g., 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5258 (dislocated cartilage), and Diagnostic Code 5262 (impairment of the tibia and fibula).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Conceivably, the Veteran could be rated under Diagnostic Code 5260 (limitation of flexion of the leg) and/or Diagnostic Code 5261 (limitation of extension of the leg); however, there is no evidence during this time period showing flexion limited to 15 degrees or extension limited to 20, 30, or 45 degrees.

The Board emphasizes that Diagnostic Code 5003 (degenerative arthritis) is inapplicable to the case here.  The Board acknowledges that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 (1994) (Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations).  However, evidence of record does not support application of this diagnostic code.  In this regard, there is no evidence showing that the Veteran has arthritis in his left knee for the entire appeal period.  Given this evidence, Diagnostic Code 5003 is not applicable in this case.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Accordingly, the Board finds that the preponderance of the evidence is against a compensable disability rating for left knee partial tear of the ACL and the anterolateral meniscus prior to January 27, 2011, and against a disability rating in excess of 20 percent for left knee partial tear of the ACL and the anterolateral meniscus as of January 27, 2011.  38 C.F.R. § 4.3.   

Finally, as summarized above, the evidence overall does not show that the symptoms of the Veteran's bilateral knee disorder is productive of more than contemplated by the current ratings assigned during the time periods assigned by the RO.  Here, the Board finds the Veteran's disability ratings are effective from their assigned effective dates.  There is no basis to further stage these ratings.  Fenderson, supra.

Further, as previously noted, the Veteran requested consideration for extra-schedular rating.  Although it is possible to assign an extra-schedular evaluation, the Board finds no reason to refer the case to the Compensation and Pension Service to consider whether it is warranted.  In this case, there is no evidence of any hospitalization associated with the disability in question.  In addition, although the Board acknowledges that the Veteran's disabilities have some impact on his employment, it finds no evidence that his disability markedly interfere with his ability to work above and beyond that contemplated by his separate schedular ratings.  See 38 C.F.R. § 4.1 (indicating that generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability). 


ORDER

Prior to January 27, 2011, an initial compensable disability rating for right knee ACL partial tear is denied.

As of January 27, 2011, an initial disability rating in excess of 20 percent for right knee ACL partial tear is denied.




Prior to January 27, 2011, an initial compensable disability rating for left knee partial tear of the ACL and the anterolateral meniscus is denied.

As of January 27, 2011, an initial disability rating in excess of 20 percent for left knee partial tear of the ACL and the anterolateral meniscus is denied.




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


